internal_revenue_service department of the treasury index numbers number release date washington dc person to contact telephone number refer reply to cc dom corp 3-plr-116371-98 date date distributing controlled state x state y a b c esop d esop business a date plr-116371-98 this letter replies to a request for rulings dated date on the federal_income_tax consequences of a proposed transaction concerning sec_355 of the internal_revenue_code we received additional information in letters dated september october january and date the information submitted for consideration is summarized below distributing is a state x company with voting and non-voting stock outstanding the stock is held by two unrelated individuals and an esop a b and d esop d esop is an esop owned by distributing employees over percent of distributing’s voting_stock and all of distributing’s non-voting stock is held by d esop distributing conducts business a on the accrual_method of accounting distributing does not join in the filing of a consolidated_income_tax_return we have received financial information indicating that distributing's business a had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years the taxpayer wishes to completely separate the activities of its state y division from the activities of its state x division dissension and jealousy have arisen between the employee shareholders of the two divisions which are having an adverse effect on the day-to-day operations of distributing in order to eliminate the problems generated by this situation and allow the employee shareholders of each division to control the operations and profitability of their respective divisions the following transaction has been proposed and partially consummated i ii distributing formed controlled as a state y accrual basis corporation on date with both voting and non-voting stock outstanding distributing will transfer assets of its state y division to controlled in exchange for all of the controlled stock and the assumption of related liabilities distributing will distribute all of the controlled stock to b and c esop b will surrender all of his distributing voting_stock and receive controlled voting_stock in exchange d esop will surrender all shares of distributing stock voting and non-voting beneficially owned by employees and former employees of distributing who will become employees of controlled and c esop will receive controlled stock in exchange the taxpayer has made the following representations in connection with the proposed transaction for purposes of the following representations and rulings c esop will be considered a distributing shareholder and treated as if it received controlled stock in exchange for the distributing stock held by d esop for the benefit of employees who will work for controlled plr-116371-98 the fair_market_value of the controlled stock and other consideration to be received by each distributing shareholder approximately equals the fair_market_value of the distributing stock surrendered by the shareholder in the exchange no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation the five years of financial information submitted on behalf of distributing are representative of the corporation’s present operations and there have been no substantial operational changes since the date of the last financial statements submitted following the transaction distributing and controlled will each continue independently and with its own separate employees the active_conduct of its share of all of the integrated activities of business a the distribution of stock of controlled is being carried out for the following corporate business_purpose to enhance the morale of the employee shareholders of distributing by allowing the employee shareholders to control the operations and profitability of the division in which each employee shareholder works moreover since there presently is dissension and jealousy between the state x and state y divisions it is anticipated that the transaction will totally eliminate such dissension the distribution of the stock of controlled is motivated in whole or substantial part by this corporate business_purpose there is no plan or intention by the shareholders of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in either distributing or controlled subsequent to the proposed transaction other than sales by a or b to employees of their respective corporations upon a or b’s retirement there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 there is no plan or intention to liquidate distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation subsequent to the transaction except in the ordinary course of business a b c d e f g h plr-116371-98 i j k l m n the total adjusted bases and the fair_market_value of the assets transferred to controlled by distributing will each equal or exceed the sum of the liabilities assumed by controlled plus any liabilities to which the assets transferred are subject the liabilities to be assumed in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution of controlled stock payments made in connection with all continuing transactions between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s-length no two parties to the transaction are investment companies as defined in sec_368 and iv distributing is not an s_corporation within the meaning of sec_1361 and there is no plan or intention by distributing or controlled to make an s_corporation_election pursuant to sec_1362 the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the combined voting power of all classes of stock of either distributing or controlled or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled based solely on the information submitted and the representations set forth above we hold as follows the transfer by distributing to controlled of the state y division solely in exchange for all of the stock of controlled and the assumption of certain liabilities as described above followed by the distribution of all of the controlled stock to the controlled shareholders in exchange for all of their distributing stock will be a reorganization within the meaning of sec_368 distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 distributing will recognize no gain_or_loss upon the transfer of assets subject_to liabilities to controlled in exchange for controlled stock as described above sec_357 and sec_361 plr-116371-98 controlled will recognize no gain_or_loss on the receipt of the assets of the state y division in exchange for controlled stock sec_1032 the basis of each asset received by controlled will be the same as the basis of that asset in the hands of distributing immediately prior to the transaction sec_362 the holding_period of the distributing assets received by controlled will include the period during which these assets were held by distributing sec_1223 neither b nor c esop will recognize gain_or_loss and no amount will be included in the income of b or c esop upon the receipt of the controlled stock in exchange for all of their distributing stock as described above sec_355 distributing will recognize no gain_or_loss upon the distribution of all of its controlled stock sec_361 b and c esop’s basis in their controlled stock in each instance will equal the aggregate basis of their distributing stock surrendered in the exchange sec_358 the holding_period of the controlled stock received by the controlled shareholders will include the holding_period of the distributing stock surrendered in the exchange provided that the distributing stock is held as a capital_asset on the date of the exchange sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 of the income_tax regulations for purposes of determining net_unrealized_appreciation in controlled stock the trustees of c esop will have a basis in the controlled stock equal to the basis of the trustees of d esop immediately prior to the exchange allocated in accordance with the fair_market_value of the controlled and distributing stock on the date of the exchange those controlled shares which were received in exchange for employer_securities of distributing will be deemed to have been acquired by or contributed to the esop on or before date for purposes of sec_401 and consequently will not be subject_to the diversification requirements of that section we express no opinion about the tax treatment of the proposed transaction plr-116371-98 under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent each affected taxpayer must attach a copy of this letter to the taxpayer’s federal_income_tax return for the tax_year in which the transaction covered by this ruling letter is consummated we have sent a copy of this letter to the taxpayer pursuant to the power_of_attorney on file in this office sincerely yours assistant chief_counsel corporate by ken cohen senior technician reviewer branch
